ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that MARTIN W. YAZGIER of MATAWAN, be immediately temporarily suspended, and good cause appearing;
It is ORDERED that MARTIN W. YAZGIER is temporarily suspended from the practice of law, effective immediately, and until further order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule 1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of MARTIN W. YAZGIER, wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by MARTIN W. YAZGIER, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that MARTIN W. YAZGIER be restrained and enjoined from practicing law during the period of his suspen*465sion and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.